Citation Nr: 1825251	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for hearing loss and tinnitus.  

The Veteran testified at a Board hearing before the undersigned in January 2017.


FINDINGS OF FACT

1.  Bilateral hearing loss is related to the Veteran's active military service.

2.  Tinnitus is related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's sensorineural hearing loss is considered a chronic disease.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current hearing loss and tinnitus are associated with noise exposure in service.  He has consistently reported that tinnitus began during service.

The Veteran's military occupational specialty (MOS) was as an aviator.  At his December 2012 VA PTSD examination, he reported that he was a helicopter pilot while serving in Vietnam.  In-service noise exposure is conceded in this case.

In addition, the Veteran has a current hearing loss meeting the criteria under 38 C.F.R. § 3.385 (2017).  See January 2012 VA audiological examination.

The January 2012 VA examiner opined that the Veteran's current hearing loss and tinnitus are not related to service since his hearing at separation was normal.  However, as noted above, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In addition, this examiner did not address the Veteran's lay statements with respect the onset of his hearing loss or continuity of symptomatology, as he reported in his August 2014 statement.  Thus, the Board finds the January 2012 examiner's opinion to be inadequate.

In denying the Veteran's claim, the RO relied, in part, on a December 2011 VA audiological consultation for hearing aids.  The examiner performing the consultation mistakenly stated that the Veteran had post-service noise exposure to printing machines; however, at his hearing and in several statements, the Veteran clarified that he worked in an office following service, and did not have post-service noise exposure.  As such, any conclusions based on this consultation are in error.  

There is a September 2011 positive opinion in the record from D.J.G., NBC-HIS, with Gibson Hearing Technologies.  This examiner noted that he reviewed the Veteran's medical record and found that his bilateral hearing loss and tinnitus were consistent with acoustic trauma.  He opined that these conditions were the result of unprotected noise exposure from his military duties as a helicopter pilot, flying a UH-1 aircraft.  This examiner correctly noted that there was no other significant noise exposure in his history.

The Board finds that the evidence is at least in relative equipoise with regard to whether his bilateral hearing loss and tinnitus are related to service.  The September 2011 opinion is based on an accurate review of the Veteran's history of noise exposure, and relates both his hearing loss and tinnitus to his in-service duties as a helicopter pilot.  In addition, the Veteran has credibly reported that his tinnitus began during service and has continued since then.  

As such, any reasonable doubt is resolved in favor of the Veteran, and service connection for hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


